Citation Nr: 1428987	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-15 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability to include PTSD.

3.  Entitlement to service connection for a disability claimed as due to an undiagnosed illness.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

These matters come to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in June 2011, a statement of the case was issued in May 2012, and a substantive appeal was received in June 2012.

As will be discussed below, the Veteran has claimed entitlement to service connection for "gulf war illness."  The Veteran underwent a VA examination in February 2011 wherein the examiner diagnosed obstructive sleep apnea, left L4-5 disc herniation status post microdiscectomy, hepatitis C, obesity, psoriasis, tobacco use disorder, and residuals of right ankle injury.  In a March 2013 submission, the Veteran's agent referenced some of these conditions.  It is not clear whether such submission constitutes a claim for these conditions, thus this submission is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board will also consider entitlement to service connection for an acquired psychiatric disorder, to include PTSD, henceand the claim has been recharacterized to reflect this.

The issues of entitlement to service connection for an acquired psychiatric disability and a disability claimed as due to an undiagnosed illness, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2005 decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for PTSD; a notice of disagreement was not filed, and new and material evidence was not received within one year of the notice of the rating decision.

2.  Additional evidence received since the RO's April 2005 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability, to include PTSD, and raises a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the RO's April 2005 decision to reopen the claim of service connection for an acquired psychiatric disability, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 1998 rating decision, the RO denied the Veteran's claim of service connection for PTSD on the basis that there was no diagnosis of PTSD and no claimed stressors.  Of record were service treatment records.  Thereafter, in June 1998 the Veteran underwent a VA examination wherein PTSD was not diagnosed.  Thus, in a September 1998 rating decision the RO denied entitlement to service connection due to the lack of diagnosis.  The Veteran did not file a notice of disagreement and no new and material evidence was received.  Accordingly, the April 1998 and June 1998 rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In March 2003, the Veteran filed a claim of service connection for PTSD.  He submitted a statement pertaining to asserted stressors while serving in Saudi Arabia.  He also submitted a lay statement from C.B. pertaining to observations of the Veteran since returning from service.  He further submitted private treatment records which reflected treatment for a psychiatric disability and reference PTSD symptoms.  In May 2003, the Veteran underwent a VA examination wherein PTSD was not diagnosed; major depressive disorder was diagnosed.  In an August 2003 rating decision, the RO determined that new and material evidence had not been received as a diagnosis of PTSD had not been rendered.  

In August 2003, the Veteran submitted private treatment records reflecting treatment for a psychiatric disability.  In an October 2003 rating decision, the RO continued the denial of service connection as there was no diagnosis of PTSD.  

Shortly thereafter, in October 2003, the Veteran filed another claim of service connection for PTSD and submitted private treatment records in support of his claim.  In July 2004, the Veteran underwent a VA examination wherein a personality disorder was diagnosed.  In a July 2004 rating decision, the RO continued the denial of service connection.

In January 2005, the Veteran submitted another claim of service connection for PTSD.  He submitted lay statements in support of his claim.  In an April 2005 rating decision, the RO continued the denial of service connection in light of no diagnosis of PTSD.  The Veteran did not file a notice of disagreement and no new and material evidence was received.  Accordingly, the April 2005 rating decision and prior rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.

In January 2011, the Veteran filed a claim of service connection for PTSD.  The RO reviewed the claim under the new PTSD criteria (see 38 C.F.R. § 3.304(f)(3) (2013) and 75 Fed. Reg. 39843-39852 (July 13, 2010)).  The RO determined that there was insufficient evidence to confirm a link between his current symptoms and an in-service stressor.  

The Veteran has not specifically submitted any "new" evidence in support of his claim to reopen.  However, in light of the Clemons case in which all psychiatric diagnoses must be considered, consideration must be given to the diagnosis of major depressive disorder of record.  Also, in light of the changes to the PTSD regulations, consideration must be given to the assertions of the Veteran in prior stressor statements based on his experiences in Saudi Arabia.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for PTSD is reopened and has been recharacterized as discussed in the Introduction.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for PTSD is allowed.


REMAND

Acquired psychiatric disability service connection claim

The Veteran asserts that he has PTSD due to active service.  He had active service with the United States Marine Corps (USMC).  He had service in the Persian Gulf and worked in food service.  The Veteran asserts that while he was stationed in Saudi Arabia he was exposed to the "horrific threat" of daily and nightly SCUD missile attacks and air raid attacks.  See May 2003 stressor statement.  In a January 2005 statement, he asserted that he was exposed to disturbing wartime related suffering during service.  

A June 1998 VA examination report reflects a diagnosis of major depressive disorder, and subsequent examination reports reflects the same diagnosis.  

An August 2003 private evaluation reflects diagnoses of dysthymic disorder, PTSD, generalized anxiety disorder, thought disorder, and polysubstance abuse.  He reported to the examiner that during active service he was required to do patrol at his camp and that he saw missile attacks in the general area of his camp.  

The Veteran should be afforded a VA examination to assess the etiology of his claimed acquired psychiatric disability.

Disability due to an undiagnosed illness

Service connection is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  See 38 U.S.C.A. § 1117(a)(1). 

A Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War; the Veteran has qualifying service.  38 U.S.C.A. § 1117(f).  Pursuant to 38 U.S.C.A. § 1117, the definition of "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  See 38 C.F.R. § 3.317(a)(2). 

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

In September 2010, the Veteran filed a claim of service connection for "Gulf War illness."  However, he did not clarify what signs or symptoms or conditions he believes he has due to "Gulf War illness."  The February 2011 VA examiner found no "undiagnosed gulf war illness" although the Board notes that such examination does not address any conditions such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome.  In a March 2013 submission, the Veteran's agent suggested that he could have "Gulf War" illness with symptoms that overlap with PTSD such as "fatigue, cognitive problems, stress induced pain and discomfort of the joints and various unexplained psychological symptoms."  It is noted that the AOJ has not considered any such claimed signs or symptoms in relation to his claim of service connection for "Gulf War illness."  Thus, the Veteran should be afforded another VA examination to assess whether he has a disability due to undiagnosed illness.

TDIU

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

In light of these matters being remanded, updated VA outpatient treatment records from the Fargo VA Medical Center (VAMC) must be associated with the claims folder for the period from May 19, 2010.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).


Accordingly, the case is REMANDED for the following actions:

1.  Treatment records from the Fargo VAMC should be associated with the claims folder or Virtual VA for the period from May 19, 2010.

2.  After all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination with a physician with appropriate expertise pertaining to his claimed fatigue, cognitive problems, stress induced pain and discomfort of the joints and various unexplained psychological symptoms.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  All appropriate testing should be performed.  The examiner should respond to the following:

a) Does the Veteran have any pertinent signs and symptoms manifested by fatigue, cognitive problems, stress induced pain and discomfort of the joints and various unexplained psychological symptoms affecting the right shoulder, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis; 

b) For any disabilities identified by fatigue, cognitive problems, stress induced pain and discomfort of the joints and various unexplained psychological symptoms, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so indicate in the examination report, with an explanation as to why this is so. 

3.  After all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

The examiner should provide an opinion as to the following:

a) Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the Veteran has PTSD due to a corroborated stressor;

b) For any psychiatric diagnosis rendered other than PTSD, to include major depressive disorder, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder, to major depressive disorder, is a result of service or any incident therein.  If not, the examiner should state whether any psychiatric disorder was at least as likely as not caused or aggravated by any service-connected disability.  If aggravation is found, the examiner must state the baseline level of disability prior to aggravation, to the extent possible.  If this cannot be accomplished, the examiner must explain why.

If opinions cannot be rendered without resorting to speculation as to the etiology of his PTSD or any other psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

4.  If any benefit sought on appeal remains denied or is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


